Title: To George Washington from Samuel Huntington, 7 December 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philadelphia 7th Decemr 1779
        
        I am honour’d with your Excys favours of the 2d & 4th instant.
        You will receive herewith enclos’d two Acts of Congress of the 6th instant. By the one your Excellency will observe that Congress approve of Colo. Baylor’s Regiment of Dragoons being sent to South Carolina, and have directed the board of War to give the necessary orders for that purpose.
        The other is designed to regulate the proceedings with respect to Officers absent beyond the term of their furloughs, or without leave & such as shall neglect or refuse to join their respective Corps or appear before a Court Martial when properly notified as the nature of the Case may require. I have the Honour to be with the greatest respect your Excys hble Servt
        
          Sam. Huntington President
        
      